Citation Nr: 0504675	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  03-15 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for a right ankle 
disability.  

3.  Entitlement to service connection for headaches.  

4.  Entitlement to service connection for residuals of head 
trauma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. H. Berke, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1976 to May 
1979.  

These claims are before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the above claims.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran claims that he has headaches and residuals of a 
head injury which were incurred in service.  His service 
medical records show that he was treated for headaches on 
several occasions.  He was diagnosed as having chronic 
headaches in September 1978.  He also suffered a head injury 
when he was struck with a wine bottle in March 1978.  
Following the veteran's separation form service, he suffered 
a head injury in a motor vehicle accident in December 1982.  
He was diagnosed as having epidural hematoma, status post 
craniotomy.  In order to determine the etiology of any 
current headaches or residuals of a head injury, the veteran 
should be scheduled for a VA examination.  See 38 C.F.R. 
§ 3.159(c)(4) (2004).

It appears from the record that the veteran may have applied 
for Social Security Administration (SSA) disability benefits.  
There has been no attempt to obtain records from the SSA.  In 
order for VA to properly assist the veteran, it is imperative 
that the SSA's decision be obtained as well as all medical 
reports which were used to support such decision.  Murincsak 
v. Derwinski, 2 Vet.App. 363 (1992).  Finally, as the 
evidence indicates that the veteran has undergone ongoing VA 
treatment, records of any such treatment should be obtained.  

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  Obtain updated VA treatment records 
from the veteran's treating VA medical 
center(s).  

2.  Obtain from SSA a copy of its 
decision regarding the veteran's claim 
for Social Security disability benefits, 
as well as the medical records relied 
upon in that decision.

3.  Thereafter, schedule the veteran for 
a VA neurological examination for the 
purpose of determining the nature and 
etiology of any current headaches or 
residuals of a head injury.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner prior to the requested 
examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  

The examiner should give a medical 
opinion, with full rationale, as to the 
diagnosis and etiology of any current 
headache disorder and residuals of head 
trauma, including whether it is at least 
as likely as not that any such 
disabilities had their onset during 
active service or are related to any in-
service disease or injury, including the 
in-service complaints of headaches and 
the head injury in March 1978, as opposed 
to the post-service head injury in 
December 1982.  

4.  Finally, the RO should readjudicate 
the veteran's claims.  If any 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 


